DETAILED ACTION
	This Office action is responsive to communication received 08/31/2021 – application papers received, including IDS, Power of Attorney and miscellaneous letter styled “Letter to the Examiner Regarding an Exception to Loss of Novelty”.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Requirement for Information – 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The information is required to enter in the record the art suggested by the applicant as relevant to this examination in the information disclosure statement, received 08/31/2021.  Specifically, the applicant has cited a non-patent literature document identified as “GOLFBLADET, Free monthly magazine from Denmark, 2020-09-03”.  While a copy and translation of the entire magazine is not required, the applicant is being asked to provide a copy of the most relevant page(s) of the magazine along with a translation of any relevant page(s) and to explain why this non-patent literature document is relevant to the examination of this application.  The examiner has performed a cursory review of this document online and finds that at least page 24 of the publication appears to present information that may be related to the examination of this application.  Applicant is asked to review at least page 24 of the publication, as well as note any additional pages in the document that are relevant and provide an appropriate explanation. 
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Denmark on 07/06/2020. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a nonprovisional application.  The Director may require additional information where there is a question whether the delay was unintentional.  The petition should be addressed to:  Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
Information Disclosure Statement
The information disclosure statement filed 08/31/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein, with respect to the non-patent literature document has not been considered.
Drawings
The drawings were received on 08/31/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.  
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1, 3, 6, 7, 8, 10, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5,390,919) in view of Takei (USPN D592,715). 
As to claim 1, Stubbs shows a putter head (12) for a putter (i.e., title), wherein the putter head (12) includes a forwardly facing putting face (i.e., not numbered, but shown in Figs. 1, 2) extending in a longitudinal direction between a heel end and a toe end, wherein the putter head (12) comprises a front part and a rear part, a slot (18) provided in an upwardly facing surface of the front part, wherein the slot is configured to taking up a hosel (24) for connecting a shaft (14) to the putter head and further configured to arrange the hosel at different longitudinal positions between the heel end and toe end of the putter head (i.e., Fig. 6, col. 4, lines 32-42), wherein the slot comprises a bottom surface, weight connecting means (i.e., apertures at the heel and toe ends) for connecting one or more weights (50) to the rear part of the putter head, wherein the weight connecting means are configured to arrange the one or more weights at different longitudinal positions between the heel end and the toe end of the putter head (i.e., the weights may be positioned at either or both of the heel and toe ends), and wherein the putter head further includes hosel connecting means (22, 25) for connecting the hosel (24) to the putter head (12)  within the slot (18). 
Stubbs lacks an explicit disclosure of the arrangement of a rear wall as part of the slot along with the slot being fashioned as part of the front part of the putter head.  Here, Takei shows it to be old in the art to design a club head putter with a slot, formed by a bottom surface and front and rear walls, that is capable of selectively receiving and positioning the hosel portion between a heel portion and a toe portion and designed to be part of a front part of the putter head, wherein a rear part of the putter head includes an upwardly-facing surface (i.e., Fig. 7).  In view of the design patent to Takei, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Stubbs by arranging the slot (18) with an upstanding rearward-facing wall, the motivation being to help contain the shaft/hosel assembly and to clearly distinguish such an assembly from the remainder of the rear portion of the putter head.
As to claim 3, the hosel connecting means comprises a plurality of bores for inserting a screw for attaching the hosel to the front part of the putter head. Note the bores (20, 34) at the front part into which the hosel/shaft assembly may be selectively secured via screw (22) in a heel-to-toe direction to adjust the location of the hosel.  
As to claim 6, the rear part comprises a protruding part extending along the longitudinal direction of the putter head.  Each of Stubbs and Takei shows a protruding part that extends in the longitudinal direction.  See Figs. 1, 2 in Stubbs and a portion of the flat upward-facing rearward projection extending from heel to toe.  This portion may be construed as also containing the enlarged formations at the heel and toe, which may themselves serve as weighted portions or serve to contain added weights (50).  See the protruding portion located to the rear of the slot in Takei and extending in the heel-to-toe longitudinal direction.
As to claim 7, the weight connecting means are provided in the protruding part.  As noted in claim 6 above, the protruding part contains the “weight connecting means” in the form of the enlarged formations at the heel and toe ends, which serve to hold weights (50) within apertures located within the enlarged formations. See Fig. 2 in Stubbs.
As to claim 8, Stubbs further includes a hosel (24) arranged within the slot of the front part of the putter head and connected to the slot (18) via the hosel connecting means (22, 25), and a putter shaft (14) connected to the hosel, one or more weights (50) connected to the rear part of the putter head via the weight connecting means (i.e., the apertures in the enlarged formations at the heel and toe ends are considered to be “weight connecting means”). 
As to claim 10, the weights (50) in Stubbs are shown as having a front face and an exposed rear face when inserted into the mating bores of the putter head. Here, the front face that is inserted within the bore may be considered to be a “front-facing surface which abuts the rear surface…of the front part…of the putter head”.  
As to claim14, the one or more weights comprises at least a heel weight and a toe weight.  See weights (50) in Stubbs.  At least two weights are present, one at each of the heel and toe. 
As to claim 16, if the enlarged formations at the heel and toe are considered to be part of the weight, one can see that sides of these enlarged portions include a straight surface (i.e., Figs. 1, 5). 
As to claim 20, Stubbs may be considered to depict a “kit”, wherein the kit includes a hosel (24), a putter shaft (14) for connecting to the hosel, and one or more weights (50) for attachment to the rear part of the putter head. Any instructions normally contained as part of a “kit” would include the disclosure of Stubbs explaining the arrangement and connection of the various parts (i.e., the putter head, the hosel, the shaft and the weights) of the kit. 
/
/
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5,390,919) in view of Takei (USPN D592,715) and Fisher (US PUBS 2002/0198060). 
As to claim 2 and 18, Stubbs, as modified by Takei, lacks hosel connecting means in a bottom surface of a slot (claim 2) and further including a threaded bore arrangement for such connecting means (claim 18).  Fisher, although not showing the exact, claimed features, nonetheless would have guided the skilled artisan to take advantage of a connection for the hosel/shaft assembly in which a threaded bore in a bottom surface of a putter head is used in conjunction with a threaded bolt for securing the hosel (with the shaft) to the putter head. See the abstract and Fig. 8 in Fisher.  In view of the publication in Fisher, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Stubbs by using an alternative connection means for securing the hosel to the putter head.  Here, using a different connection means, as taught by Fisher, instead of the arrangement in Fig. 2 of Stubbs to attach the hosel/shaft assembly to the putter head body would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5390919) in view of Takei (USPN D592,715) and Raudman (USPN D372,752).  
Stubbs, as modified by Takei, lacks the claimed “corrugated sides” of the slot.  An examination of the design patent by Raudman infers that a corrugated slot (Figs. 1, 4, 5) might serve to add aesthetics to the putter head, serve as a supplemental alignment tool, or act as a guide for the placement of the shaft/hosel assembly.  As currently and as broadly as claimed, the “corrugated sides” do not appear to be necessary to the operation of the putter head and are thus deemed to be simply an obvious means to enhance the aesthetics of the club head.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). 

Claims 5, 11, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5390919) in view of Takei (USPN D592,715) and Davis (USPN 9,844,707). 
As to claims 5, 12 and 13, Stubbs, as modified by Takei, lacks weight connecting means that comprise one or more threaded bores in the rear part of the putter head (claim 5) as well as a bore in the weights (claim 12) and screws to secure the weights (claim 13).  Davis shows it to be old in the art to attach weights to a rear part of a putter head using a threaded bore attachment in order to facilitate attachment and removal of the weights to and from the putter head body.  See Figs. 1, 2 and 35, with threaded bores (31) in the body and cooperating screw (52) used to attach the weights (14, 15) in Davis.  See col. 2, line 60 through col. 3, line 3; col. 4, lines 38-44; col. 5, line 36 through col. 6, line 3 in Davis.  Thus, Davis teaches threaded bores in the putter head along with a bore through one or more weights and a screw mechanism to secure the one or more weights to the putter head through the bores.  In view of the patent to Davis, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Stubbs by replacing the press-fit arrangement of the weights (50) within the matching bores at the heel and toe ends with one or more threaded bores in the putter head body to hold the weights.  Here, the modification of Stubbs to include these features (weight connecting means that comprise one or more threaded bores in the rear part of the putter head, a bore in the weight, and a screw as a weight connecting means) as taught by Davis would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claims 11 and 15, Fig. 1 in Davis further teaches a flush appearance between a front wall or portion of the weights (14) and the front part of the putter head.  In addition, the heel and toe sides of the weights appear to be flush with the heel and toe ends of the putter head body. Davis teaches that this configuration in Fig. 1 is simply one of many styles for the arrangement of the weights (i.e., compare Fig. 1 in Davis with Figs. 31, 34 and 38 in Davis).  In view of the patent to Davis, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to design the weights in Stubbs to be flush or uniform in appearance with the remainder of the putter head at portions of the front part and heel and toe ends, with there being a reasonable likelihood of success that the desired weight balance of the putter head would have been maintained even with slight variations in the overall design of the heel and toe ends.  It is noted that the enlarged portions in Stubbs, which have been previously identified as holding weights therein, essentially also serve as “weight” and that these portions appear to be flush with a plane of the upper front part of the putter head as well as flush with extreme toe and heel ends of the front part of the putter head.  The claimed limitations here appear to add nothing more than an obvious change in design over the Stubbs patent. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5,390,919) in view of Takei (USPN D592,715) and Cover (US PUBS 2005/0227780, cited by applicant).   Stubbs, as modified by Takei, lacks a recess formed in the lower surface of the weights for fitting to a protrusion formed in the rear part of the putter head.  Here, Cover, in an analogous putter head configuration, wherein a blade-style putter head includes toe and heel weighting and wherein a rear part that has an upwardly-facing surface holds the weights thereon, shows it to be old to provide the weights with a recess within which a protrusion in the rear part is fitted to secure the weights in place.  In Davis, see paragraphs [0096] and [0097] and Fig. 30 along with slot or recess (234, 235, 236) formed in a weight portion (200) and held on the rear part (224) of the putter head (219) by the bolt element (230, 231, 232) serving as a protrusion.  In view of the publication in Davis, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Stubbs by replacing the press-fit arrangement of the weights (50) within the matching bores at the heel and toe ends with recessed formed in the lower surface of the weights for fitting to a protrusion formed in the rear part of the putter head to hold the weights.  Here, the modification of Stubbs to include these features (a recess formed in the lower surface of the weights for fitting to a protrusion formed in the rear part of the putter head) as taught by Cover would have involved the simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stubbs (USPN 5,390,919) in view of Takei (USPN D592,715) and the combination of Wooten (USPN D398,353) or Fisher (USPN 6,270,422).  Stubbs, as modified by Takei, does not explicitly detail that the heel and toe weights are tapered.  Figs. 1 and 4 in Wooten show a tapered design for the toe and heel weighted portions.  The tapered design is clearly complimentary to the overall outward appearance of the club head.  In addition, Fisher teaches how tapered heel and toe weights (elements 40; Figs. 1, 6) serve to change the moment of inertia of the putter head based upon the material used for the weights (40), noting that different weights may be substituted for those displayed (i.e., col. 3, lines 30-35; col. 3, lines 53-58; col. 4, lines 19-29; col. 6, lines 32-49).  In view of the combined teachings of Wooten and Fisher, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the shape of the weights (i.e., enlarged portions at the heel and toe ends) in Stubbs by providing tapered rearward-facing part, the motivation being to alter the appearance of the club head while also being able to alter the weight distribution of the putter. 
Claim Objections – Minor
Claim 1 is objected to because of the following informalities:  
As to claim 1, line 9, the phrase “to taking up a hosel” seems grammatically incoherent.  Why not simply say --for accepting a hosel--. 
As to claim 1, line 19, “arranging” should read --arrange--. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 11, “the upwardly facing surface (25)” appears to be lacking proper antecedent basis.  
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Busnardo; 
Fig. 12 in Ruvang;
Figs. 2, 2A in Reynolds;
Fig. 2 in Clay;
Fig. 1 in Solheim;
Fig. 1 in Baek;
Fig. 8 in Cook;
Fig. 10 in Acala;
Fig. 1 in Springer;
Fig. 3 in DeLacey;
Fig. 1 in May;
See slot (14) in Fig. 4 of Beardsley;
Howard shows a shaft/hosel assembly that may be placed at selective locations along the longitudinal length of the putter head;
Fig. 2 in McNair;
Figs. 1 and 6 in Myers show heel/toe weighting of interest;
Note Fig. 15 and slot (67) in Esposito;
Fig. 3 in Solari shows heel and toe weights attached via threaded screws through a bottom of the rear part of a putter head;
See Figs. 9, 10 and 11 in Brown;
Fig. 18 in Dixon;
Fig. 6 in Morelock;
Fig. 18 in Franklin;
Figs. 1 and 12 in Warner;
Fig. 12 in Slater;
Fig. 5 in Teramoto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711